FILED
                             NOT FOR PUBLICATION                            FEB 25 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DENNIS RENE LANZA-BANEGAS,                       No. 13-70777
AKA Francisco Hernandez-Gomez, AKA
Rene Lamza,                                      Agency No. A205-315-304

               Petitioner,
                                                 MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Dennis Renee Lanza-Banegas, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) order granting him pre-conclusion voluntary


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
departure. We dismiss the petition for review. Our jurisdiction is governed by 8

      We lack jurisdiction to review Lanza-Banegas’ unexhausted contention that

his waiver of appeal before the IJ was not knowing and intelligent. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (no jurisdiction to review legal claims

not presented in the petitioner’s administrative proceedings before the BIA).

      PETITION FOR REVIEW DISMISSED.




                                         2                                      13-70777